Citation Nr: 0730373	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  03-26 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire




THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar disorder and 
depression.




REPRESENTATION

Appellant represented by:	Disabled American Veterans






INTRODUCTION

The veteran had active military service from January 1975 to 
April 1977.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

In October 2005, the Board entered a decision concluding that 
new and material evidence had not been received.  It was 
noted that service connection for a psychiatric disorder had 
been denied by unappealed rating decision of July 1987.  the 
Board's decision was appealed to the United States Court of 
Appeals for Veterans Claims (Court).  By Joint Motion of the 
parties, the Court vacated the Board's decision and remanded 
the matter to the Board for further development, as will be 
set out in the REMAND section below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted, in October 2005, the Board denied that new and 
material evidence to reopen a claim of service connection had 
not been received.  At that time the Board concluded that all 
applicable notice provisions had been met and that there was 
no additional evidence to be developed.

In the interim, while the case was pending at the Court, the 
case of Kent v. Nicholson, 20 Vet. App. 1 (2006) was decided.  
This case provided more specific information regarding notice 
provisions in cases concerning new and material evidence.  In 
the instant appeal, the parties in the Joint Motion, and 
therefore the Court note that none of the correspondence sent 
to the veteran was adequate as to notice concerning what 
would constitute "material" evidence.  As such, additional 
notice is required and the Board is unable to provide this 
notice in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the 
veteran and his representative with 
proper notice as to what would 
constitute new and material evidence to 
reopen the claim, as well as the other 
elements of Kent, supra.  If there is 
information received that requires 
further assistance on the part of the 
VA, then such additional 
assistance/development should be 
undertaken.

2.  Thereafter, and whether or not 
additional evidence is received, in 
order to cure any defect in the timing 
of the notice, the AMC/RO should 
readjudicate the issue of whether new 
and material evidence has been provided 
to reopen the claim based on a review 
of all the evidence on file.

3.  If the benefits sought on appeal 
are not granted, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the 
case should be returned to the Board, 
if in order.  No ultimate outcome in 
this case is intimated by the action 
taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



